APPENDIX B
WY,

Ci

PO Box 619008
Dallas, TX 75261-9741

  

OUR INFO
ONLINE
www.mrcooper.com

 

Goldman Chase Law LLC February 12, 2019
oe T “> etay OF ce

6321 W. Dempster St. 220 ACCOUNT INFO

Morton Grove, IL 60053 LOAN NUMBER:
CASE NUMBER:
PROPERTY ADDRESS:
4909 N. Kruger Ave.
Chicago, IL 60630

MORTGAGOR:
Ansarullah Dawoudi

Dear Goldman Chase Law LLC:

We received your client’s correspondence on January 23, 2019, and have put together this reply with
information that we hope will alleviate your client’s concerns. We looked into the concerns your client
expressed and after an investigation we’re sharing with you what we found.

Under the Real Estate Settlement Procedures Act (RESPA) and Regulation X, Mr. Cooper is not required
to respond to requests that are overly broad. Your client’s request seeks information that purports to
require Mr. Cooper to provide all documents related to the servicing of the loan. If your client has a
specific date of a document that they are seeking, you may contact Mr. Cooper to request a specific
document using the information listed below the signature of this correspondence. RESPA and
Regulation X state Mr. Cooper is not obligated to respond to requests seeking confidential, proprietary,
or privileged information. In your client’s request, they seek information from Mr. Cooper’s internal
systems as invoices to our vendors and our Foreclosure Attorney. Because these requests seek
confidential, propriety, or privileged information, Mr. Cooper is not required to respond to such
requests. In addition, Mr. Cooper refutes allegations that not providing confidential information,
constitutes an error in servicing or violating any part of C.F.R. 1024.35 (b)(11).

Due to the foreclosure status of the account, your client may continue to accrue additional fees and costs
until the account is in a current status.

For any additional information, please contact our foreclosure attorney Codilis & Associated, PC, and
their address is 15Wo30 North Frontage Road, Suite 100, Burr Ridge, IL 60527-6921. Their telephone
number is 1.630.794.5300.

Mr, Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC
d/b/a Mr. Cooper. Mr. Cooper is a registered service mark of Nationstar Martgage LLC. All rights reserved.

Nationstar Mortgage LLC d/b/a Mr. Cooper is a debt collector. This is an attempt to collect a debt and any information
obtained will be used for that purpose. However, if you are currently in bankruptcy or have received a discharge in
bankruptcy, this communication is not an attempt to collect a debt from you personally to the extent that it is included in
your bankruptcy or has been discharged, but is provided for informational purposes only.

If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower
on the loan) that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes
only and is not an attempt to collect a debt from you personally.

ea

EQUAL HOUSING
OPPORTUNITY
 

Per your client’s request, listed below is the breakdown of the corporate advances:

Broker Price Opinions: $90.00
Property Inspections: $265.00
Foreclosure Fees and Cost: $4,744.50
Title Examination: $410.00

Posting Costs: $889.00

Publication Costs: $204.00

Recording of Notice of Default: $52.00

Total Fees: $6,654.50
The additional fees consist of:

Current Late Charges: $78.60
Deferred Late Charges: $76.80
Total: $155.40

The escrow advances at this time total $25,720.20.

Our records indicate TIAA, FSB d/b/a EverBank as Owner of Loan Group F-20, is the current owner of
the Note. As requested, we have provided the address below:

TIAA, FSB (FKA EverBank)
301 West Bay Street
Jacksonville FL 32202

Please note that Mr. Cooper is the servicer of the loan and will be responsible for responding to any
concerns regarding the servicing of the loan. Servicing matters include but are not limited to the
following:

Payment assistance and modifications
Payment posting

Validation of the debt

Foreclosure proceedings

Payment adjustments

Please direct any communication related to these matters to Mr. Cooper using the contact information
below. Please note TIAA, FSB d/b/a EverBank as Owner of Loan Group F-20 will not be able to assist
with any of these matters.

Per your client’s request, we have enclosed an updated Payoff Statement.

After completing our investigation into the aforementioned issues we determined that overall, there
were no errors on our part. However, you have the right to access the documents we used in this

investigation and we have included those documents with this letter for your records. Those documents
are:

e Detail Transaction History
e Transaction Key Code
mY

 

e Payoff Quote Statement
If you have any questions, you can reach your Single Point of Contact (SPOC) at:

Single Point of Contact (SPOC)

Name: Javier Garcia
Phone Number: 1.469.549.2415

For general questions, please reach out to our Loss Mitigation Department at 1.866.316.2432. Our hours
of operation are 7 a.m. to 8 p.m. (CT), Monday through Thursday, 7 a.m. to 7 p.m. (CT), Friday, and 8
a.m. to 12 p.m. (CT) on Saturday. Visit us on the web at www.mrcooper.com for more information.

I hope this information is helpful and addresses your concerns. If you have any specific questions about
the information I have provided, please contact me directly, using the information below.

Sincerely,

Bucs. -Lesee

Susan Galasso

Mr. Cooper

Customer Correspondence Senior Associate
P.O. Box 619098

Dallas, TX 75261-9741

Phone: 1.972.956.6107

E-mail: susan.galasso@mrcooper.com

Enclosures 3
By U.S. Standard Mail

 

Are you experiencing a financial hardship? Our local non-profit partners can help with financial
counseling and other services. Please visit these websites for assistance:

e Hud.gov
e Neighborworks.org
